DETAILED ACTION
Status of the Claims
1.	This application is in reply to the application filed on January 20, 2021.
2.	Claims 1-20 are currently pending and have been examined.
3.	A replacement drawing for Figure 1A was submitted on February 10, 2021.  This replacement drawing has been accepted.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
In reference to FIG. 6, the specification indicates that step 604 (send card transaction information) is sent to card transactions module 150-2, which is not shown in the figure. Rather, the information is shown in the drawing to be sent to 150-1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In reference to FIG. 6, reference character 608 is used in the drawing, however is not mentioned in the specification.
In reference to FIG. 9, reference character 950 is used in the drawing, however is not mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation – Broadest Reasonable Interpretation
7.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 1 recites "[a] system for intelligent management of electricity consumption at a residential premises, the system comprising:”
	The preamble of the instant claim 11 recites “[a] method for intelligent management of utility consumption, the method comprising:”
The preamble of the instant claim 18 recites “[a] method for intelligent management of utility consumption, the method comprising:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for intelligent management of electricity consumption at a residential premises” and “for intelligent management of utility consumption” as recited in the preambles of Claims 1 and 11 only states a purpose and/or the intended use of the invention and accordingly are not being assigned any patentable weight.
Similarly, in the instant case, the following italicized limitations are expressing the intended use of a process step positively recited and are not given weight:

As in Claim 1:
based on the expected electricity cost exceeding the balance of funds available in the first account, send a notification to the user computing device, wherein the notification indicates:
a request for transfer for funds from a second account to the first account; and
an indication for adjusting operation of the IOT module; 
Claims 11 and 18 have a substantially similar limitation which is being interpreted in a similar manner.

As in Claim 2:
a second memory storing second computer-readable instructions that, when executed by the at least one second processor, cause the user computing device to:
receive the indication for adjusting operation of the IOT module; and 
sending, to the IOT module, a notification to switch operations of the IOT module to an electricity savings mode.
As in Claim 3:
wherein the second computer-readable instructions when executed by the at least one second processor, cause the user computing device to:
display, via a graphical user interface (GUI), a notification for adjusting operation of the IOT module, wherein the sending the notification to switch operation of the IOT module to the electricity savings mode is based on receiving user input via the GUI.

As in Claim 4:
wherein the computer-readable instructions when executed by the at least one processor cause the server to send, based on the approval notification and to the IOT module, a notification to switch operation of the IOT module to an electricity savings mode.

As in Claims 7 and 15:
wherein the approval notification indicates a balance of the funds to be transferred between the first account and the second account.

As in Claims 8, 16 and 20:
receive an electronic fund transfer request for a fund transfer from the second account associated with the first user to a third account associated with a second user, wherein the electronic fund transfer request comprises a memo field term; and

As in Claim 9:
wherein the computer-readable instructions when executed by the at least one processor cause the server to determine the first account associated with the electricity based on an account name corresponding to the first account.

As in Claim 10:
wherein the computer-readable instructions when executed by the at least one processor cause the server to predict an expected total usage level of the electricity for the second time period by causing determining usage levels of the electricity for a plurality of time periods prior to the first time period.

As in Claims 12 and 19:
further comprising sending, based on the approval notification and to the IOT module, a notification to switch operation of the IOT module to a utility savings mode.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, there is a disconnect between the preamble and the body of the claim.  Specifically, the preamble of the claim states, “a system for intelligent management of electricity consumption at a residential premises, the system comprising" (lines 1-2), while, the claim ends with a recitation of, "based on the approval notification, process a transfer of funds from the second account to the first account” (lines 27-28).  The claim does not actually complete the action of “management of electricity consumption,” therefore leading to a disconnect between what the preamble sets forth for the claim to accomplish and what is actually recited in the body of the claim.  A similar problem is present in Claim 11 and is similarly rejected.  Appropriate correction is required.
Further, regarding Claim 1, Applicant recites “an internet-of-things (IOT) module configured to be installed in the residential premises and configured to determine and control consumption associated with electricity consumed at the residential premises”. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: while the claim recites an IOT module, a recited IOT module without being instantiated in a machine that is connected to wireless network(s) has no functionality.  As currently recited, the recitation is missing the elements that would enable an IoT module to be used and function as part of a system that could even conceivably manage electricity consumption. Claims 11 and 18 have a similar issue which is similarly rejected as to the recitation of an IOT module.
Further, the dependent claims 2-4, 12 and 19 also recite the IOT module as seen in the independent claims without reference to a machine upon which the module could be instantiated and connected to wireless network(s) and are further rejected for the same reasons as presented above.  Dependent Claims 2-10, 12-17 and 19-20 are further rejected as based upon a rejected base claim.
Claim 1 recites in part “predict, based on the usage level, an expected total usage level of the electricity for a second time period that comprises the first time period”. As recited, the limitation is confusing.  Is the first time period to be subsumed within the second time period?  For instance, if usage in month one was x (first time period) and the expected total usage level for a second time period comprises the first time period, does Applicant intend for the second time period expected usage to be the same as the first time period (i.e., month two is equal to month one) or is the second time period intended to comprise the usage for month one (x) together with a second time period (i.e., x plus y).  Clarification and correction is required.  Independent Claims 11 and 18 recites a substantially similar limitation that is similarly rejected.  Dependent Claims 2-10, 12-17 and 19-20 are further rejected as based upon a rejected base claim.
Claim 6 recites the limitation "the smart thermostat" in line two.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of a smart thermostat in Claim 4 or Claim 1 from which this claim depends.
Regarding Claim 10, the claim recites “wherein the computer-readable instructions when executed by the at least one processor cause the server to predict an expected total usage level of the electricity for the second time period by causing determining usage levels of the electricity for a plurality of time periods prior to the first time period.”. Here, it appears that there may be some omitted words or concepts in this limitation.  Is this triggering a separate process? How are the usage levels being determined? Is this retrieval of historical data? If so, from where?  Clarification and correction is required.
Claim 11 recites the limitation "the user computing device" in lines ten and thirteen.  There is insufficient antecedent basis for this limitation in the claim as there is no user computing device recited earlier in the claim. Dependent Claims 12-17 are further rejected as based upon a rejected base claim.
Claim 18 recites the limitation "the user computing device" in lines eleven and fourteen.  There is insufficient antecedent basis for this limitation in the claim as there is no user computing device recited earlier in the claim. Dependent Claims 19-20 are further rejected as based upon a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.            Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites a system for intelligent management of electricity consumption at a residential premises to receive an electricity usage notification, wherein the electricity usage notification indicates a usage level associated with the electricity for a first time period; predict, based on the usage level, an expected total usage level of electricity for a second time period that comprises the first time period; determine, based on the expected total usage level for the second time period, an expected electricity cost for the second time period; determine a balance of funds available in a first account associated with the electricity; based on the expected electricity cost exceeding the balance of funds available in the first account, send a notification to the user, wherein the notification indicates: a request for transfer for funds from a second account to the first account; and an indication for adjusting operations; receive, from the user, an approval notification; and based on the approval notification, process a transfer of funds from the second account to the first account.
	Independent Claims 11 and 18 disclose substantially similar method and computer readable medium claims for intelligent management of utility consumption reciting receiving a utility usage notification, wherein the utility usage notification indicates a usage level associated with a utility for a first time period; predicting, based on the usage level, an expected total usage level of the utility for a second time period that comprises the first time period; determining, based on the expected total usage level for the second time period, an expected utility cost for the second time period; determining a balance of funds available in a first account associated with the utility; based on the expected utility cost exceeding the balance of funds available in the first account, sending a notification to the user, wherein the notification indicates: a request for transfer of funds from a second account to the first account; and an indication for adjusting operations; receiving, from the user, an approval notification; and based on the approval notification, processing a transfer of funds from the second account to the first account.
	The series of steps recites a system for intelligent management of electricity consumption at a residential process and substantially similar method and computer readable medium claims for intelligent management of utility consumption which describe fundamental economic practices; commercial interactions; managing personal behavior and mental processes and thus are grouped as certain methods of organizing human activity and mental processes which are abstract ideas.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes and No, the claimed invention discloses a system for intelligent management of electricity consumption at a residential process and substantially similar method and computer readable medium claims for intelligent management of utility consumption via a series of steps as disclosed above.  Currently, the computer readable medium claim has a separate rejection as being non-statutory (as shown below) however Examiner assumes that Applicant will rectify the claims to properly claim the invention as within statutory categories.


STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

	As recited above, the series of steps recites a system for intelligent management of electricity consumption at a residential process and substantially similar method and computer readable medium claims for intelligent management of utility consumption which describe fundamental economic practices; commercial interactions; managing personal behavior and mental processes and thus are grouped as certain methods of organizing human activity and mental processes which are abstract ideas.
	Claim 1 recites a user computing device, a server computer comprising at least one processor, a memory, computer-readable instructions and an internet-of-things (IOT) module. Claim 11 recites an internet of things (IOT) module and the user computing device. Claim 18 recites a non-transitory computer readable medium storing instructions, an internet of things (IOT) module, and the user computing device.
The claims recite a user computing device, a server computer comprising at least one processor, a memory and a non-transitory computer readable medium and are applying generic computer components to the recited abstract limitations. The recited IOT module, computer-readable instructions, and instructions appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a user computing device, a server computer comprising at least one processor, a memory and a non-transitory computer readable medium, an IOT module, computer-readable instructions, and instructions which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore Claims 1, 11, and 18 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network (Symantec, TLI, OIP Techs – MPEP 2106.05(d)(II); performing repetitive calculations (Bancorp – MPEP 2106.05(d)(II); storing and retrieving information in memory (Versata, OIP Techs – MPEP 2106.05(d)(II) and electronically scanning or extracting data (Content Extraction – MPEP 2106.05(d)(II) as well as setting or determining a price (OIP Techs – MPEP 2106.05(d)(II)– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“One general aspect includes a computing platform for processing account transfers between financial accounts associated with a first user. The computing platform also includes at least one processor. The platform also includes a memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive an electronic fund transfer request for a fund transfer from a first account associated with a first user to a second account associated with a second user, where the electronic fund transfer request may include a memo field term; determine, based on the memo field term, a third account associated with the first user; send, to a user computing device, an account transfer notification, where the account transfer notification indicates the third account associated with the first user, receive, from the user computing device, an approval notification; and based on the approval notification, process a transfer of funds from the first account associated with the first user to the third account associated with the first user. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.” (See Applicant Specification para 8)

“One general aspect may include an artificial intelligence (AI) architecture comprising a transaction database, a training engine, and a server. The transaction database may include: information associated with historical incoming payments to a first account associated with a first user, and information associated with historical account transfers from the first account associated with the first user to other accounts associated with the first user. The training engine configured to train an AI model using the information associated with the historical incoming payments and the account transfer information. The server may include: at least one processor; and a memory storing computer-readable instructions that, when executed by the at least one processor, cause the server to: receive a transaction indication for an incoming payment to the first account associated with the first user, where the transaction indication may include one or more attributes; based on the one or more attributes and the AI model, determine a second account associated with the first user; send, to a user computing device, an account transfer notification, where the account transfer notification indicates the second account associated with the first user; receive, from the user computing device, an approval notification; and based on the approval notification, process an account transfer from the first account associated with the user to the second account associated with the user. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.” (See Applicant Specification para 12)

“FIG. 1A illustrates an example of a suitable computing environment 100, in accordance with one or more example embodiments. The computing environment 100 is only one example of a suitable computing environment and is not intended to suggest any limitation as to the scope of use or functionality of the disclosure. The computing environment 100 should not be interpreted as having any dependency or requirement relating to any one or combination of components illustrated in the exemplary computing environment 100.” (See Applicant Specification para 38)

“The disclosure is operational with numerous computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with the disclosure include, but are not limited to, personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PC’s, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like that have been programmed with particular instructions to carry out one or more of the functional aspects described in further detail below either individually or in conjunction with one another.” (See Applicant Specification para 39)

“The disclosure may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types. The disclosure may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices.” (See Applicant Specification para 40)

“With reference to FIG. 1A, computer-implemented systems for processing enhanced automatic savings and electronic fund transfers is shown. The computing environment 100 may comprise one or more devices (e.g., computer systems, communication devices, and the like). The computing environment 100 may comprise, for example, a transaction processing platform 105, enterprise user computing device 108, enterprise server(s) 110, point of sale device(s) 115, user computer device(s) 120, internet of things (IOT) module(s) 125, server provider server(s) 130, payment processor server(s) 135, etc. The devices/systems in the computing environment 100 may communicate via one or more communication networks (e.g., private network 140, public network 145, etc.). The private network 140 and/or one or more devices connected via the private network 140 may correspond to an enterprise organization (e.g., financial institution, such as a bank) providing services associated with automated savings and electronic transfers in accordance to various examples described herein. One or more of the devices and/or systems (e.g., the transaction processing platform 105, the enterprise user computing device 108, and the enterprise server(s) 110 may be linked via the private network 140. Other devices in the computing environment (e.g., point of sale device(s) 115, user computing device(s) 120, IOT module(s) 125, server provider server(s) 130, payment processor server(s) 135, etc.) may communicate, via a public network 145, with the devices/systems in the private network 140.” (See Applicant Specification para 41)

“The devices in the computing environment 100 may transmit/exchange/share information via hardware and/or software interfaces using one or more communication protocols. The communication protocols may be any wired communication protocol(s), wireless communication protocol(s), one or more protocols corresponding to one or more layers in the Open Systems Interconnection (OSI) model (e.g., local area network (LAN) protocol, an Institution of Electrical and Electronics Engineers (IEEE) 802.11 WIFI protocol, a 3rd Generation Partnership Project (3GPP) cellular communication protocol, a hypertext transfer protocol (HTTP), etc.). For example, the private network may correspond to a wide area network (WAN) (e.g., internet).” (See Applicant Specification para 42)

“As illustrated in greater detail below, the transaction processing platform 105 may comprise one or more computing devices configured to perform one or more of the functions described herein. For example, the transaction processing platform 105 may comprise on or more computers (e.g., laptop computers, desktop computers, servers, server blades, or the like). The transaction processing platform 105 may comprise one or more processors for controlling overall operation of the transaction processing platform 105 and its associated components, including memory and communication modules. The transaction processing platform 105 may include a variety of computer readable media. Computer readable media may be any available media that may accessed by computing device 105 and include both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer readable media may comprise computer storage media and communication media. Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Computer storage media includes, but is not limited to, random access memory (RAM), read only memory (ROM), electronically erasable programmable read only memory (EEPROM), flash memory or memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to store the desired information and that can be accessed by computing device 105. Communication media typically embodies computer readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any information delivery media. Modulated data signal is a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Additional details related to components of the transaction processing platform 105 are provided with reference to FIG. 1B.” (See Applicant Specification para 44)

“The enterprise user computing device 108 may be a personal computing device (e.g., desktop computer, laptop computer) or mobile computing device (e.g., smartphone, tablet). In addition, the enterprise user computing device 108 may be linked to and/or operated by a specific enterprise user (who may, e.g., be an employee or other affiliate of an enterprise organization operating the transaction processing platform 105).” (See Applicant Specification para 45)

“The enterprise server(s) 110 may comprise application server(s) and/or database server(s). The application server(s) may comprise one or more computing devices and/or other computer components (e.g., processors, memories, communication interfaces). The application server(s) may be configured to host, execute, and/or otherwise provide one or more enterprise applications. For example, the application server(s) may be configured to host, execute, and/or otherwise provide one or more transaction processing programs, such as an online banking applications, loan application processing applications, and/or other applications. In addition, the application server(s) may process and/or otherwise execute transactions on specific accounts based on commands and/or other information received from other computer systems comprising the computing environment 100. In some instances, the application server(s) may be configured to provide various enterprise and/or back-office computing functions.” (See Applicant Specification para 46)

“The database server(s) may comprise one or more computing devices and/or other computer components (e.g., processors, memories, communication interfaces). The database server(s) may be used to store, modify, and/or retrieve information for one or more enterprise applications and/or users/clients associated with the financial institution. The database server(s) may comprise various servers and/or databases that store and/or otherwise maintain information that may be used by applications hosted and executed by the application server(s). With reference to the example where the private network 140 may be associated with a financial institution, the database server(s) may store and/or otherwise maintain account information, such as financial account information including account balances, transaction history, account owner information, and/or other information for clients.” (See Applicant Specification para 47)

“The POS device 115 may be an electronic cash register or a computing devices (e.g., desktop computer, tablets, smartphones, etc.) that may be used to process a transaction using a credit card, debit card, or near-field communication (NFC) devices (e.g., a smartphone or a smartwatch enabled with NFC communication capabilities). The POS device 115 may include a barcode reader 192 that may be used to read barcodes on products and to automatically enter the products and prices into the POS device 115. The POS device may further include a card reader 111 that may read account information from a credit card, debit card, or any other type of financial device that can be used to purchase an item. The POS device 115 may include other devices, such as a keypad, that can also be used to read account information for facilitating a transaction. The POS device may include an NFC module that may communicate with other NFC devices to process transactions. For example, the user computing device 120 (e.g., a smartphone, a tablet, a smartwatch, etc.) may be enabled to communicate with the NFC module to initiate a payment. In one embodiment, the POS device 115 may be located at a retailer.” (See Applicant Specification para 48)

“The user computing device 120 may be any computing device (e.g., a desktop computer, a laptop computer, a smartphone, a smartwatch, a tablet, etc.). A client associated with the financial institution may use the user computing device to perform various account management functions (e.g., check account balances, perform electronic transfers, configure automated savings, pay bills, etc.) via applications hosted on the enterprise server(s) 110. For example, the user computing device 120 may be used to access on online portal (e.g., a website) associated with the financial institution to perform account management functions. As another example, the user computing device 120 may be a smartphone or a tablet with an application, associated with the financial institution, enabling a client to perform account management functions.” (See Applicant Specification para 49)

“The IOT module 125 may be correspond to smart devices that may determine/estimate, in real-time, usage of various services by a client. For example, the IOT module 125 may be smart home appliances (e.g., smart thermostats, home assistant devices, etc.) that may determine/estimate utility consumption (e.g., electricity consumption, gas consumption, etc.) and indicate the same to the transaction processing platform 105 and/or the service provider server(s) 130. Alternatively, or additionally, the IOT module 125 may determine/estimate an estimated cost associated with the utility consumption and indicate the same to the transaction processing platform 105 and/or the service provider server(s).”

“In one or more arrangements, the transaction processing platform 105, the enterprise server(s) 110, the POS device(s) 115, the user computing device(s) 120, the IOT module(s) 125, the service provider server(s) 130, the payment processor server(s) 135, and/or the other systems in the computing environment 100 may be any type of computing device capable of receiving input via the user interface, and communicating the received input to one or more other computing devices. For example, the transaction processing platform 105, the enterprise server(s) 110, the POS device(s) 115, the user computing device(s) 120, the IOT module(s) 125, the service provider server(s) 130, the payment processor server(s) 135 may, in some instances, be and/or include server computers, desktop computers, laptop computers, tablet computers, smart phones, wearable devices, or the like that may comprised of one or more processors, memories, communication interfaces, storage devices, and/or other components. In one or more arrangements, the transaction processing platform 105, the enterprise server(s) 110, the POS device(s) 115, the user computing device(s) 120, the IOT module(s) 125, the service provider server(s) 130, the payment processor server(s) 135, and/or other systems included in the computing environment 100 may be any type of display device, audio system, wearable devices (e.g., a smart watch, fitness tracker, etc.). Any and/or all of the transaction processing platform 105, the enterprise server(s) 110, the POS device(s) 115, the user computing device(s) 120, the IOT module(s) 125, the service provider server(s) 130, the payment processor server(s) 135 may be special-purpose computing devices configured to perform specific functions.” (See Applicant Specification para 52)

“Various aspects described herein may be embodied as a method, an apparatus, or as one or more computer-readable media storing computer-executable instructions. Accordingly, those aspects may take the form of an entirely hardware embodiment, an entirely software embodiment, an entirely firmware embodiment, or an embodiment combining software, hardware, and firmware aspects in any combination. In addition, various signals representing data or events as described herein may be transferred between a source and a destination in the form of light or electromagnetic waves traveling through signal-conducting media such as metal wires, optical fibers, or wireless transmission media (e.g., air or space). In general, the one or more computer-readable media may be and/or include one or more non-transitory computer-readable media.” (See Applicant Specification para 137)

“As described herein, the various methods and acts may be operative across one or more computing servers and one or more networks. The functionality may be distributed in any manner, or may be located in a single computing device (e.g., a server, a client computer, and the like). For example, in alternative embodiments, one or more of the computing platforms discussed above may be combined into a single computing platform, and the various functions of each computing platform may be performed by the single computing platform. In such arrangements, any and/or all of the above-discussed communications between computing platforms may correspond to data being accessed, moved, modified, updated, and/or otherwise used by the single computing platform. Additionally, or alternatively, one or more of the computing platforms discussed above may be implemented in one or more virtual machines that are provided by one or more physical computing devices. In such arrangements, the various functions of each computing platform may be performed by the one or more virtual machines, and any and/or all of the above-discussed communications between computing platforms may correspond to data being accessed, moved, modified, updated, and/or otherwise used by the one or more virtual machines.” (See Applicant Specification para 138)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 11 and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-10, 12-17 and 19-20 further define the abstract idea that is presented in the respective independent Claims 1, 11 and 18 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    
Dependent Claim 2 provides additional details of the user computing device reciting at least one second processor, a second memory storing second computer-readable instructions. Dependent Claim 3 further defines that the second computer-readable instructions cause the display of a GUI. Dependent Claims 5-6 and 13-14 further detail that the IOT module is a smart thermostat. In each case, these additional elements do not integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 18-20 are rejected under 35 U.S.C. §101 because, in order to comply with §101, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium having program instructions (or code) embodied thereon and said instructions are configured to control a computer to perform specific functional steps. The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself.
The preamble for a computer program product has to state that (1) the product is stored on a non-transitory computer-readable medium (which is present), (2) the product can be executed on a computer (which is not present) and (3) when executed the product causes the computer to perform a method (which is not fully present) where the further claim limitations are written as method steps. It is the actual the method being performed by the computer which is patentable, rather than the software itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim(s) 1-7. 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US PG Pub. 2017/0124541) (“Aggarwal”) in view of Weyant et al. (WO 2018/081606) (“Weyant”)

Regarding Claim 1, Aggarwal discloses the following:
A system for intelligent management of electricity consumption at a residential premises, the system comprising:
an internet-of-things (IOT) module configured to be installed in the residential premises and configured to determine and control consumption associated with electricity consumed at the residential premises; (See Aggarwal para 22, 35, 44, 66-68, 84 – home appliances and devices 210 where electricity may be associated with electricity bill)
a user computing device; and (See Aggarwal paras 24, 35-37, 64-65 – device hub may be a smartphone [user computing device])
a server comprising: (See Aggarwal para 35 and Fig. 1)
at least one processor; and (See Aggarwal paras 35-36, Cl.1)
a memory storing computer-readable instructions that, when executed by the at least one processor, cause the server to: (See Aggarwal para 4, 11-12, 40, 54, 70, Cl. 1)
receive, from the IOT module, an electricity usage notification, wherein the electricity usage notification indicates a usage level associated with the electricity for a first time period; (See Aggarwal para 28, 44-45, 47-49, 53)
predict, based on the usage level, an expected total usage level of the electricity for a second time period that comprises the first time period; (See Aggarwal para 27-29, 47, 53, 86-87 – bill and payment amounts based on prior, expected and actual usage of connected devices for each time period)
determine, based on the expected total usage level for the second time period, an expected electricity cost for the second time period; (See Aggarwal para 27-29, 47, 53, 86-87)
determine a balance of funds available in a first account associated with the electricity; (See Aggarwal para 29, 53, 73-74, 85-88)
based on the expected electricity cost exceeding the balance of funds available in the first account, send a notification to the user computing device, wherein the notification indicates: (See Aggarwal para 28-29, 53, 61-62, 73-74, 85-88 – where actual usage and costs exceed expected pre-authorized amount, bill management operations can trigger a warning and/or notification)
a request for transfer for funds from a second account to the first account; and (See Aggarwal para 29, 31, 60-62, 68, 73-74, 85-88 – system may ask for permission to use additional funds, backup fund sources may be used to supply additional funds, such as savings acct, checking acct, investment acct or any other suitable source)
an indication for adjusting operation of the IOT module; (See Aggarwal para 29, 45, 56, 61-63, 68, 85-88 – one or more recommendations for resolving overages can be provided including recommendations to reduce usage and/or spending over future budgetary periods, potential actions can be presented to the customer and/or used to automatically change how a particular connected device [particular IOT module] operates)
receive, from the user computing device, an approval notification; and (See Aggarwal para 37-39, 44, 53, 57-60, 64, 68-69, 85-88) 
based on the approval notification, process a transfer of funds from the second account to the first account. (See Aggarwal para 58-60, 64. 68, 85-88)
Aggarwal discloses systems and methods for managing a budget based on operations and spending associated with a plurality of network-connected devices. (See Aggarwal para 22) Specifically, a centralized network hub and/or connected devices associated with a managed budget allows “smart” or connected devices to be used in a home, office or other location to manage spending, modify device operations in response to analyses based on operations and monitoring performed by the connected devices, and subsequently save and/or invest the amount saved through use of the disclosed budgeting processes. (See Aggarwal para 22) Monitored usage and/or cost information can be compared to an expected usage and/or cost amount to determine whether and how a budget is being followed and/or exceeded. (See Aggarwal para 22)
	The disclosure and the tools described seek to combine a household or business’s financial budget with network-connected devices to drive device actions within financial constraints and in some instances, users can grant various permission levels for autonomous or semi-autonomous operations that allow modifications to be made to a first device’s operations in light of power consumption or usage of a different, second device. (See Aggarwal para 23)
	In some instances, the master budget and the various interactions can be managed from a network device hub, such as a smartphone, tablet, personal computer, or other similar components. (See Aggarwal para 24 – network device hub is the user computing device)
	Aggarwal discloses that the bill management and payment processes disclosed allows for solutions to be enhanced for customers and financial institutions by leveraging a device hub or centralized solution managing and monitoring one or more connected devices at a location with intelligent bill management processes associated with those devices and the location at which the devices operate. (See Aggarwal para 27) The bill payment management process can be used, along with the device hub and connected devices, to determine bill and payment amounts based on prior, expected and actual usage of the connected devices. (See Aggarwal para 28 – expected usage of connected devices; prior usage of connected devices; actual usage of connected devices; [connected devices include IOT modules])
	While Aggarwal discloses smart connected devices including thermostats which implies an IOT module, it is not directly disclosed.
	Weyant discloses his invention as to a method for adjusting an energy usage of one or more usage areas, e.g., buildings, homes, etc. (See Weyant para 6) The method includes a step of providing a gateway device for the usage area wherein the usage area includes at least one electrically powered device and determining an energy usage of the at least one electrically powered device. (See Weyant para 6) The method also includes a step of creating a user energy profile and a step of adjusting the energy usage of the at least one electrically powered device in the usage area based on the energy usage of the at least one electrically powered device in the usage area and based on the user energy profile. (See Weyant para 6)
	Embodiments in accordance with the present invention may be embodied as an apparatus, method, or computer program product. Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.), or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “module” or “system”. (See Weyant para 25) 
	The system includes an energy usage platform that is installed in a usage area (e.g., a home) that may include a gateway device that may be connected to an energy measurement device which may measure the energy usage of the usage area or the energy usage of an electrically powered device. (See Weyant para 31-32) The energy measurement device may then provide the energy usage to the gateway device. (See Weyant para 31) The gateway device may be connected to a network and a user computing device using a WiFi router and as such, may provide the energy usage of the usage area to the user via the user application. (See Weyant para 31)
	The system may include one or more server systems 14 that may each be embodied as one or more server computers 16, each including one or more processors that are in data communication with one another. (See Weyant para 34) The server system may be in communication with one or more user computing devices which may be embodied as desktop computers, mobile phones, tablet computers, wearable devices, laptops or any other suitable computing devices. (See Weyant para 34)
	Figure 5 further discloses that the user computing device may be connected to an Internet of Things (IoT) device via the gateway device, allowing the user to control an energy usage of an IoT device using the user computing device.  (See Weyant para 50) The IoT device may be any device capable of being controlled using a communication protocol, for instance, the IoT device may be smart thermostat. (See Weyant para 50 – IoT as a smart thermostat)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the systems and methods for managing a budget based on operations and spending associated with a plurality of “smart” network-connected devices in a home where the budget is linked to an associated customer’s billing or banking system to pay amounts owed to utility and service companies with the teachings of Weyant disclosing a method and system including an energy usage platform for adjusting an energy usage of an IoT device such as a smart thermostat via a user computing device in order to implement controls on a wider selection of network-connected devices including IoT devices. 
	
Regarding Claim 11, Aggarwal discloses the following:
A method for intelligent management of utility consumption, the method comprising:
receiving, from an internet of things (IOT) module, a utility usage notification, wherein the utility usage notification indicates a usage level associated with a utility for a first time period; (See Aggarwal para 28, 44-45, 47-49, 53)
predicting, based on the usage level, an expected total usage level of the utility for a second time period that comprises the first time period; (See Aggarwal para 27-29, 47, 53, 86-87 – bill and payment amounts based on prior, expected and actual usage of connected devices for each time period)
determining, based on the expected total usage level for the second time period, an expected utility cost for the second time period; (See Aggarwal para 27-29, 47, 53, 86-87)
determining a balance of funds available in a first account associated with the utility; (See Aggarwal para 29, 53, 73-74, 85-88)
based on the expected utility cost exceeding the balance of funds available in the first account, sending a notification to the user computing device, wherein the notification indicates:(See Aggarwal para 28-29, 53, 61-62, 73-74, 85-88 – where actual usage and costs exceed expected pre-authorized amount, bill management operations can trigger a warning and/or notification)
a request for transfer of funds from a second account to the first account; and (See Aggarwal para 29, 31, 60-62, 68, 73-74, 85-88 – system may ask for permission to use additional funds, backup fund sources may be used to supply additional funds, such as savings acct, checking acct, investment acct or any other suitable source)
an indication for adjusting operation of the IOT module; (See Aggarwal para 29, 45, 56, 61-63, 68, 85-88 – one or more recommendations for resolving overages can be provided including recommendations to reduce usage and/or spending over future budgetary periods, potential actions can be presented to the customer and/or used to automatically change how a particular connected device [particular IOT module] operates)
receiving, from the user computing device, an approval notification; and (See Aggarwal para 37-39, 44, 53, 57-60, 64, 68-69, 85-88)
based on the approval notification, processing a transfer of funds from the second account to the first account. (See Aggarwal para 58-60, 64. 68, 85-88)
Aggarwal discloses systems and methods for managing a budget based on operations and spending associated with a plurality of network-connected devices. (See Aggarwal para 22) Specifically, a centralized network hub and/or connected devices associated with a managed budget allows “smart” or connected devices to be used in a home, office or other location to manage spending, modify device operations in response to analyses based on operations and monitoring performed by the connected devices, and subsequently save and/or invest the amount saved through use of the disclosed budgeting processes. (See Aggarwal para 22) Monitored usage and/or cost information can be compared to an expected usage and/or cost amount to determine whether and how a budget is being followed and/or exceeded. (See Aggarwal para 22)
	The disclosure and the tools described seek to combine a household or business’s financial budget with network-connected devices to drive device actions within financial constraints and in some instances, users can grant various permission levels for autonomous or semi-autonomous operations that allow modifications to be made to a first device’s operations in light of power consumption or usage of a different, second device. (See Aggarwal para 23)
	In some instances, the master budget and the various interactions can be managed from a network device hub, such as a smartphone, tablet, personal computer, or other similar components. (See Aggarwal para 24 – network device hub is the user computing device)
	Aggarwal discloses that the bill management and payment processes disclosed allows for solutions to be enhanced for customers and financial institutions by leveraging a device hub or centralized solution managing and monitoring one or more connected devices at a location with intelligent bill management processes associated with those devices and the location at which the devices operate. (See Aggarwal para 27) The bill payment management process can be used, along with the device hub and connected devices, to determine bill and payment amounts based on prior, expected and actual usage of the connected devices. (See Aggarwal para 28 – expected usage of connected devices; prior usage of connected devices; actual usage of connected devices; [connected devices include IOT modules])
	While Aggarwal discloses smart connected devices including thermostats which implies an IOT module, it is not directly disclosed.
	Weyant discloses his invention as to a method for adjusting an energy usage of one or more usage areas, e.g., buildings, homes, etc. (See Weyant para 6) The method includes a step of providing a gateway device for the usage area wherein the usage area includes at least one electrically powered device and determining an energy usage of the at least one electrically powered device. (See Weyant para 6) The method also includes a step of creating a user energy profile and a step of adjusting the energy usage of the at least one electrically powered device in the usage area based on the energy usage of the at least one electrically powered device in the usage area and based on the user energy profile. (See Weyant para 6)
	Embodiments in accordance with the present invention may be embodied as an apparatus, method, or computer program product. Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.), or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “module” or “system”. (See Weyant para 25) 
	The system includes an energy usage platform that is installed in a usage area (e.g., a home) that may include a gateway device that may be connected to an energy measurement device which may measure the energy usage of the usage area or the energy usage of an electrically powered device. (See Weyant para 31-32) The energy measurement device may then provide the energy usage to the gateway device. (See Weyant para 31) The gateway device may be connected to a network and a user computing device using a WIFI router and as such, may provide the energy usage of the usage area to the user via the user application. (See Weyant para 31)
	The system may include one or more server systems 14 that may each be embodied as one or more server computers 16, each including one or more processors that are in data communication with one another. (See Weyant para 34) The server system may be in communication with one or more user computing devices which may be embodied as desktop computers, mobile phones, tablet computers, wearable devices, laptops or any other suitable computing devices. (See Weyant para 34)
	Figure 5 further discloses that the user computing device may be connected to an Internet of Things (IoT) device via the gateway device, allowing the user to control an energy usage of an IoT device using the user computing device.  (See Weyant para 50) The IoT device may be any device capable of being controlled using a communication protocol, for instance, the IoT device may be smart thermostat. (See Weyant para 50 – IoT as a smart thermostat)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the systems and methods for managing a budget based on operations and spending associated with a plurality of “smart” network-connected devices in a home where the budget is linked to an associated customer’s billing or banking system to pay amounts owed to utility and service companies with the teachings of Weyant disclosing a method and system including an energy usage platform for adjusting an energy usage of an IoT device such as a smart thermostat via a user computing device in order to implement controls on a wider selection of network-connected devices including IoT devices. 

Regarding Claim 18, Aggarwal discloses the following:
A non-transitory computer readable medium storing instructions that, when executed, cause: (See Aggarwal para 4, 11-12, 40, 54, 70, Cl.1)
receiving, from an internet of things (IOT) module, a utility usage notification, wherein the utility usage notification indicates a usage level associated with a utility for a first time period; (See Aggarwal para 28, 44-45, 47-49, 53)
predicting, based on the usage level, an expected total usage level of the utility for a second time period that comprises the first time period; (See Aggarwal para 27-29, 47, 53, 86-87 – bill and payment amounts based on prior, expected and actual usage of connected devices for each time period)
determining, based on the expected total usage level for the second time period, an expected utility cost for the second time period; (See Aggarwal para 27-29, 47, 53, 86-87)
determining a value of funds available in a first account associated with the utility; (See Aggarwal para 29, 53, 73-74, 85-88)
based on the expected utility cost exceeding the value of funds available in the first account, sending a notification to the user computing device, wherein the notification indicates: (See Aggarwal para 28-29, 53, 61-62, 73-74, 85-88 – where actual usage and costs exceed expected pre-authorized amount, bill management operations can trigger a warning and/or notification)
a request for transfer of funds from a second account to the first account; and (See Aggarwal para 29, 31, 60-62, 68, 73-74, 85-88 – system may ask for permission to use additional funds, backup fund sources may be used to supply additional funds, such as savings acct, checking acct, investment acct or any other suitable source)
an indication for adjusting operation of the IOT module; (See Aggarwal para 29, 45, 56, 61-63, 68, 85-88 – one or more recommendations for resolving overages can be provided including recommendations to reduce usage and/or spending over future budgetary periods, potential actions can be presented to the customer and/or used to automatically change how a particular connected device [particular IOT module] operates)
receiving, from the user computing device, an approval notification; and (See Aggarwal para 37-39, 44, 53, 57-60, 64, 68-69, 85-88)
based on the approval notification, processing a transfer of funds from the second account to the first account. (See Aggarwal para 58-60, 64. 68, 85-88)
Aggarwal discloses systems and methods for managing a budget based on operations and spending associated with a plurality of network-connected devices. (See Aggarwal para 22) Specifically, a centralized network hub and/or connected devices associated with a managed budget allows “smart” or connected devices to be used in a home, office or other location to manage spending, modify device operations in response to analyses based on operations and monitoring performed by the connected devices, and subsequently save and/or invest the amount saved through use of the disclosed budgeting processes. (See Aggarwal para 22) Monitored usage and/or cost information can be compared to an expected usage and/or cost amount to determine whether and how a budget is being followed and/or exceeded. (See Aggarwal para 22)
	The disclosure and the tools described seek to combine a household or business’s financial budget with network-connected devices to drive device actions within financial constraints and in some instances, users can grant various permission levels for autonomous or semi-autonomous operations that allow modifications to be made to a first device’s operations in light of power consumption or usage of a different, second device. (See Aggarwal para 23)
	In some instances, the master budget and the various interactions can be managed from a network device hub, such as a smartphone, tablet, personal computer, or other similar components. (See Aggarwal para 24 – network device hub is the user computing device)
	Aggarwal discloses that the bill management and payment processes disclosed allows for solutions to be enhanced for customers and financial institutions by leveraging a device hub or centralized solution managing and monitoring one or more connected devices at a location with intelligent bill management processes associated with those devices and the location at which the devices operate. (See Aggarwal para 27) The bill payment management process can be used, along with the device hub and connected devices, to determine bill and payment amounts based on prior, expected and actual usage of the connected devices. (See Aggarwal para 28 – expected usage of connected devices; prior usage of connected devices; actual usage of connected devices; [connected devices include IOT modules])
	While Aggarwal discloses smart connected devices including thermostats which implies an IOT module, it is not directly disclosed.
	Weyant discloses his invention as to a method for adjusting an energy usage of one or more usage areas, e.g., buildings, homes, etc. (See Weyant para 6) The method includes a step of providing a gateway device for the usage area wherein the usage area includes at least one electrically powered device and determining an energy usage of the at least one electrically powered device. (See Weyant para 6) The method also includes a step of creating a user energy profile and a step of adjusting the energy usage of the at least one electrically powered device in the usage area based on the energy usage of the at least one electrically powered device in the usage area and based on the user energy profile. (See Weyant para 6)
	Embodiments in accordance with the present invention may be embodied as an apparatus, method, or computer program product. Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.), or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “module” or “system”. (See Weyant para 25) 
	The system includes an energy usage platform that is installed in a usage area (e.g., a home) that may include a gateway device that may be connected to an energy measurement device which may measure the energy usage of the usage area or the energy usage of an electrically powered device. (See Weyant para 31-32) The energy measurement device may then provide the energy usage to the gateway device. (See Weyant para 31) The gateway device may be connected to a network and a user computing device using a WiFi router and as such, may provide the energy usage of the usage area to the user via the user application. (See Weyant para 31)
	The system may include one or more server systems 14 that may each be embodied as one or more server computers 16, each including one or more processors that are in data communication with one another. (See Weyant para 34) The server system may be in communication with one or more user computing devices which may be embodied as desktop computers, mobile phones, tablet computers, wearable devices, laptops or any other suitable computing devices. (See Weyant para 34)
	Figure 5 further discloses that the user computing device may be connected to an Internet of Things (IoT) device via the gateway device, allowing the user to control an energy usage of an IoT device using the user computing device.  (See Weyant para 50) The IoT device may be any device capable of being controlled using a communication protocol, for instance, the IoT device may be smart thermostat. (See Weyant para 50 – IoT as a smart thermostat)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the systems and methods for managing a budget based on operations and spending associated with a plurality of “smart” network-connected devices in a home where the budget is linked to an associated customer’s billing or banking system to pay amounts owed to utility and service companies with the teachings of Weyant disclosing a method and system including an energy usage platform for adjusting an energy usage of an IoT device such as a smart thermostat via a user computing device in order to implement controls on a wider selection of network-connected devices including IoT devices. 

Regarding Claim 2, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Aggarwal in view of Weyant discloses the following:
wherein the user computing device comprises: (See Aggarwal para 64-65)
at least one second processor; and (See Aggarwal para 42, 64-65)
a second memory storing second computer-readable instructions that, when executed by the at least one second processor, cause the user computing device to: (See Aggarwal para 42-43, 54)
receive the indication for adjusting operation of the IOT module; and (See Aggarwal para 28-29, 43-44, 57-60, 64-65)
sending, to the IOT module, a notification to switch operations of the IOT module to an electricity savings mode. (See Aggarwal para 43-44, 57-60, 64-65, 84-88)
In addition to the rejections above, while Aggarwal discloses smart connected devices including thermostats which implies an IOT module, it is not directly disclosed.
	Weyant discloses his invention as to a method for adjusting an energy usage of one or more usage areas, e.g., buildings, homes, etc. (See Weyant para 6) The method includes a step of providing a gateway device for the usage area wherein the usage area includes at least one electrically powered device and determining an energy usage of the at least one electrically powered device. (See Weyant para 6) The method also includes a step of creating a user energy profile and a step of adjusting the energy usage of the at least one electrically powered device in the usage area based on the energy usage of the at least one electrically powered device in the usage area and based on the user energy profile. (See Weyant para 6)
	Embodiments in accordance with the present invention may be embodied as an apparatus, method, or computer program product. Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.), or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “module” or “system”. (See Weyant para 25) 
	The system includes an energy usage platform that is installed in a usage area (e.g., a home) that may include a gateway device that may be connected to an energy measurement device which may measure the energy usage of the usage area or the energy usage of an electrically powered device. (See Weyant para 31-32) The energy measurement device may then provide the energy usage to the gateway device. (See Weyant para 31) The gateway device may be connected to a network and a user computing device using a WiFi router and as such, may provide the energy usage of the usage area to the user via the user application. (See Weyant para 31)
	The system may include one or more server systems 14 that may each be embodied as one or more server computers 16, each including one or more processors that are in data communication with one another. (See Weyant para 34) The server system may be in communication with one or more user computing devices which may be embodied as desktop computers, mobile phones, tablet computers, wearable devices, laptops or any other suitable computing devices. (See Weyant para 34)
	Figure 5 further discloses that the user computing device may be connected to an Internet of Things (IoT) device via the gateway device, allowing the user to control an energy usage of an IoT device using the user computing device.  (See Weyant para 50) The IoT device may be any device capable of being controlled using a communication protocol, for instance, the IoT device may be smart thermostat. (See Weyant para 50 – IoT as a smart thermostat)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the systems and methods for managing a budget based on operations and spending associated with a plurality of “smart” network-connected devices in a home where the budget is linked to an associated customer’s billing or banking system to pay amounts owed to utility and service companies with the teachings of Weyant disclosing a method and system including an energy usage platform for adjusting an energy usage of an IoT device such as a smart thermostat via a user computing device in order to implement controls on a wider selection of network-connected devices including IoT devices. 

Regarding Claim 3, this claim recites the limitations of Claim 2 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Aggarwal in view of Weyant discloses the following:
wherein the second computer-readable instructions when executed by the at least one second processor, cause the user computing device to:
display, via a graphical user interface (GUI), a notification for adjusting operation of the IOT module, wherein the sending the notification to switch operation of the IOT module to the electricity savings mode is based on receiving user input via the GUI. (See Aggarwal paras 39-40, 64-65)
In addition to the rejections above, while Aggarwal discloses smart connected devices including thermostats which implies an IOT module, it is not directly disclosed.
	Weyant discloses his invention as to a method for adjusting an energy usage of one or more usage areas, e.g., buildings, homes, etc. (See Weyant para 6) The method includes a step of providing a gateway device for the usage area wherein the usage area includes at least one electrically powered device and determining an energy usage of the at least one electrically powered device. (See Weyant para 6) The method also includes a step of creating a user energy profile and a step of adjusting the energy usage of the at least one electrically powered device in the usage area based on the energy usage of the at least one electrically powered device in the usage area and based on the user energy profile. (See Weyant para 6)
	Embodiments in accordance with the present invention may be embodied as an apparatus, method, or computer program product. Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.), or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “module” or “system”. (See Weyant para 25) 
	The system includes an energy usage platform that is installed in a usage area (e.g., a home) that may include a gateway device that may be connected to an energy measurement device which may measure the energy usage of the usage area or the energy usage of an electrically powered device. (See Weyant para 31-32) The energy measurement device may then provide the energy usage to the gateway device. (See Weyant para 31) The gateway device may be connected to a network and a user computing device using a WiFi router and as such, may provide the energy usage of the usage area to the user via the user application. (See Weyant para 31)
	The system may include one or more server systems 14 that may each be embodied as one or more server computers 16, each including one or more processors that are in data communication with one another. (See Weyant para 34) The server system may be in communication with one or more user computing devices which may be embodied as desktop computers, mobile phones, tablet computers, wearable devices, laptops or any other suitable computing devices. (See Weyant para 34)
	Figure 5 further discloses that the user computing device may be connected to an Internet of Things (IoT) device via the gateway device, allowing the user to control an energy usage of an IoT device using the user computing device.  (See Weyant para 50) The IoT device may be any device capable of being controlled using a communication protocol, for instance, the IoT device may be smart thermostat. (See Weyant para 50 – IoT as a smart thermostat)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the systems and methods for managing a budget based on operations and spending associated with a plurality of “smart” network-connected devices in a home where the budget is linked to an associated customer’s billing or banking system to pay amounts owed to utility and service companies with the teachings of Weyant disclosing a method and system including an energy usage platform for adjusting an energy usage of an IoT device such as a smart thermostat via a user computing device in order to implement controls on a wider selection of network-connected devices including IoT devices. 

Regarding Claim 4, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Aggarwal in view of Weyant discloses the following:
wherein the computer-readable instructions when executed by the at least one processor cause the server to send, based on the approval notification and to the IOT module, a notification to switch operation of the IOT module to an electricity savings mode. (See Aggarwal para 28-29, 42-44, 57-60, 64-65, 84-88)
In addition to the rejections above, while Aggarwal discloses smart connected devices including thermostats which implies an IOT module, it is not directly disclosed.
	Weyant discloses his invention as to a method for adjusting an energy usage of one or more usage areas, e.g., buildings, homes, etc. (See Weyant para 6) The method includes a step of providing a gateway device for the usage area wherein the usage area includes at least one electrically powered device and determining an energy usage of the at least one electrically powered device. (See Weyant para 6) The method also includes a step of creating a user energy profile and a step of adjusting the energy usage of the at least one electrically powered device in the usage area based on the energy usage of the at least one electrically powered device in the usage area and based on the user energy profile. (See Weyant para 6)
	Embodiments in accordance with the present invention may be embodied as an apparatus, method, or computer program product. Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.), or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “module” or “system”. (See Weyant para 25) 
	The system includes an energy usage platform that is installed in a usage area (e.g., a home) that may include a gateway device that may be connected to an energy measurement device which may measure the energy usage of the usage area or the energy usage of an electrically powered device. (See Weyant para 31-32) The energy measurement device may then provide the energy usage to the gateway device. (See Weyant para 31) The gateway device may be connected to a network and a user computing device using a WiFi router and as such, may provide the energy usage of the usage area to the user via the user application. (See Weyant para 31)
	The system may include one or more server systems 14 that may each be embodied as one or more server computers 16, each including one or more processors that are in data communication with one another. (See Weyant para 34) The server system may be in communication with one or more user computing devices which may be embodied as desktop computers, mobile phones, tablet computers, wearable devices, laptops or any other suitable computing devices. (See Weyant para 34)
	Figure 5 further discloses that the user computing device may be connected to an Internet of Things (IoT) device via the gateway device, allowing the user to control an energy usage of an IoT device using the user computing device.  (See Weyant para 50) The IoT device may be any device capable of being controlled using a communication protocol, for instance, the IoT device may be smart thermostat. (See Weyant para 50 – IoT as a smart thermostat)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the systems and methods for managing a budget based on operations and spending associated with a plurality of “smart” network-connected devices in a home where the budget is linked to an associated customer’s billing or banking system to pay amounts owed to utility and service companies with the teachings of Weyant disclosing a method and system including an energy usage platform for adjusting an energy usage of an IoT device such as a smart thermostat via a user computing device in order to implement controls on a wider selection of network-connected devices including IoT devices. 

Regarding Claims 5 and 13, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Aggarwal in view of Weyant discloses the following:
wherein the IOT module is a smart thermostat. (See Aggarwal para 22, 36, 44, 84-85, 90, Fig. 2)

In addition to the rejections above, while Aggarwal discloses smart connected devices including thermostats which implies an IOT module, it is not directly disclosed.
	Weyant discloses his invention as to a method for adjusting an energy usage of one or more usage areas, e.g., buildings, homes, etc. (See Weyant para 6) The method includes a step of providing a gateway device for the usage area wherein the usage area includes at least one electrically powered device and determining an energy usage of the at least one electrically powered device. (See Weyant para 6) The method also includes a step of creating a user energy profile and a step of adjusting the energy usage of the at least one electrically powered device in the usage area based on the energy usage of the at least one electrically powered device in the usage area and based on the user energy profile. (See Weyant para 6)
	Embodiments in accordance with the present invention may be embodied as an apparatus, method, or computer program product. Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.), or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “module” or “system”. (See Weyant para 25) 
	The system includes an energy usage platform that is installed in a usage area (e.g., a home) that may include a gateway device that may be connected to an energy measurement device which may measure the energy usage of the usage area or the energy usage of an electrically powered device. (See Weyant para 31-32) The energy measurement device may then provide the energy usage to the gateway device. (See Weyant para 31) The gateway device may be connected to a network and a user computing device using a WiFi router and as such, may provide the energy usage of the usage area to the user via the user application. (See Weyant para 31)
	The system may include one or more server systems 14 that may each be embodied as one or more server computers 16, each including one or more processors that are in data communication with one another. (See Weyant para 34) The server system may be in communication with one or more user computing devices which may be embodied as desktop computers, mobile phones, tablet computers, wearable devices, laptops or any other suitable computing devices. (See Weyant para 34)
	Figure 5 further discloses that the user computing device may be connected to an Internet of Things (IoT) device via the gateway device, allowing the user to control an energy usage of an IoT device using the user computing device.  (See Weyant para 50) The IoT device may be any device capable of being controlled using a communication protocol, for instance, the IoT device may be smart thermostat. (See Weyant para 50 – IoT as a smart thermostat)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the systems and methods for managing a budget based on operations and spending associated with a plurality of “smart” network-connected devices in a home where the budget is linked to an associated customer’s billing or banking system to pay amounts owed to utility and service companies with the teachings of Weyant disclosing a method and system including an energy usage platform for adjusting an energy usage of an IoT device such as a smart thermostat via a user computing device in order to implement controls on a wider selection of network-connected devices including IoT devices. 

Regarding Claims 6 and 14, these substantially similar claims recite the limitations of Claims 4 and 13 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further Aggarwal discloses the following:
wherein the electricity usage notification indicates temperature settings used for the smart thermostat during the first time period. (See Aggarwal para 25, 53, 85, 106, Fig. 2)

Regarding Claims 7 and 15, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further Aggarwal discloses the following:
wherein the approval notification indicates a balance of the funds to be transferred between the first account and the second account. (See Aggarwal para 58-60, 64. 68, 85-88)

Regarding Claim 9, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further Aggarwal discloses the following:
wherein the computer-readable instructions when executed by the at least one processor cause the server to determine the first account associated with the electricity based on an account name corresponding to the first account. (See Aggarwal para 40, 48, 52-54, 58-62, 70, 74-77, 84, 104, Cl. 1)

Regarding Claim 10, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Aggarwal discloses the following:
wherein the computer-readable instructions when executed by the at least one processor cause the server to predict an expected total usage level of the electricity for the second time period by causing determining usage levels of the electricity for a plurality of time periods prior to the first time period. (See Aggarwal para 27-29, 40, 47, 53-54, 70, 86-87, Cl. 1)

Regarding Claims 12 and 19, these substantially similar claims recite the limitations of Claims 11 and 18 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Aggarwal in view of Weyant discloses the following:
further comprising sending, based on the approval notification and to the IOT module, a notification to switch operation of the IOT module to a utility savings mode. (See Aggarwal para 28-29, 43-44, 57-60, 64-65, 84-88)
In addition to the rejections above, while Aggarwal discloses smart connected devices including thermostats which implies an IOT module, it is not directly disclosed.
	Weyant discloses his invention as to a method for adjusting an energy usage of one or more usage areas, e.g., buildings, homes, etc. (See Weyant para 6) The method includes a step of providing a gateway device for the usage area wherein the usage area includes at least one electrically powered device and determining an energy usage of the at least one electrically powered device. (See Weyant para 6) The method also includes a step of creating a user energy profile and a step of adjusting the energy usage of the at least one electrically powered device in the usage area based on the energy usage of the at least one electrically powered device in the usage area and based on the user energy profile. (See Weyant para 6)
	Embodiments in accordance with the present invention may be embodied as an apparatus, method, or computer program product. Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.), or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “module” or “system”. (See Weyant para 25) 
	The system includes an energy usage platform that is installed in a usage area (e.g., a home) that may include a gateway device that may be connected to an energy measurement device which may measure the energy usage of the usage area or the energy usage of an electrically powered device. (See Weyant para 31-32) The energy measurement device may then provide the energy usage to the gateway device. (See Weyant para 31) The gateway device may be connected to a network and a user computing device using a WiFi router and as such, may provide the energy usage of the usage area to the user via the user application. (See Weyant para 31)
	The system may include one or more server systems 14 that may each be embodied as one or more server computers 16, each including one or more processors that are in data communication with one another. (See Weyant para 34) The server system may be in communication with one or more user computing devices which may be embodied as desktop computers, mobile phones, tablet computers, wearable devices, laptops or any other suitable computing devices. (See Weyant para 34)
	Figure 5 further discloses that the user computing device may be connected to an Internet of Things (IoT) device via the gateway device, allowing the user to control an energy usage of an IoT device using the user computing device.  (See Weyant para 50) The IoT device may be any device capable of being controlled using a communication protocol, for instance, the IoT device may be smart thermostat. (See Weyant para 50 – IoT as a smart thermostat)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the systems and methods for managing a budget based on operations and spending associated with a plurality of “smart” network-connected devices in a home where the budget is linked to an associated customer’s billing or banking system to pay amounts owed to utility and service companies with the teachings of Weyant disclosing a method and system including an energy usage platform for adjusting an energy usage of an IoT device such as a smart thermostat via a user computing device in order to implement controls on a wider selection of network-connected devices including IoT devices. 

Regarding Claim 17, this claim recites the limitations of Claim 11 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further Aggarwal discloses the following:
further comprising determining the first account associated with the utility based on an account name corresponding to the first account. (See Aggarwal para 40, 48, 52-54, 58-62, 70, 74-77, 84, 104, Cl. 1)

11.	Claim(s) 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US PG Pub. 2017/0124541) (“Aggarwal”) in view of Weyant et al. (WO 2018/081606) (“Weyant”) as applied to claims 1, 11 and 18 above, and further in view of Smith et al. (US PG Pub. 2015/0120564) (“Smith”)

Regarding Claims 8, 16 and 20, these substantially similar claims recite the limitations of Claims 1, 11 and 18 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Aggarwal in view of Weyant and Smith discloses the following:
wherein the first account and the second account are associated with a first user, wherein the computer-readable instructions when executed by the at least one processor cause the server to: (See Aggarwal para 29, 31, 40, 54, 60-62, 64, 73-77, 83-85)
receive an electronic fund transfer request for a fund transfer from the second account associated with the first user to a third account associated with a second user, wherein the electronic fund transfer request comprises a memo field term; and (See Aggarwal para 52, 59, 64, 73-78, 83-85, 120
based on the memo field term, process a second transfer of funds from the second account to the first account. (See Aggarwal para 87, 100, 122)
In addition to the rejections as to Aggarwal in view of Weyant, while Aggarwal discloses fund transfers to payees for bill payment based on payee information, it does not disclose that the electronic fund transfer request comprises a memo field term that is used.
Smith discloses his invention as to a system and method for categorizing a transaction performed using a negotiable instrument. (See Smith Abstract) The system extracts transaction data from the image of the negotiable instrument, including extracting memo data from the image of the negotiable instrument; based at least in part on the extracted memo data, determining if the transaction is associated with a first predefined transaction category. (See Smith Abstract and Fig. 5)
The financial institution system employs the extracted memo data to determine if the transaction is associated with one or more predefined transaction categories and/or subcategories. (See Smith para 56) In this regard, the financial institution system may compare extracted memo data to key words and/or phrases associated with the predefined transaction categories, for example, if the extracted memo data is the phrase “Happy birthday!” the financial institution system may determine that this phrase is associated with a gifts category. (See Smith para 56)
Alternatively, or in addition to extracted memo data, other types of extracted transaction data, such as the name of the payee or the date of the transaction, may be used to determine if the transaction is associated with one or more predefined transaction categories and/or subcategories. (See Smith para 57)
The transaction categories and subcategories may be defined by the financial institution and/or by the customer. (See Smith para 59) For example, the financial institution may define a default set of categories, which the customer may then have the option of customizing by creating, deleting, and/or adjusting transaction categories. (See Smith para 59) In some embodiments, the financial institutions and/or the customer may define that particular key words or phrases are associated with a predefined category. (See Smith para 59) Once a transaction has been categorized, the transaction category is then stored (e.g., in a datastore) along with other transaction data. (See Smith para 60)
Once a transaction category has been identified for the transaction for the transaction (e.g., by analyzing extracted memo data or receiving the category from the customer), extracted transaction data as well as an indication of the transaction category may be presented to the customer. (See Smith para 65) The extracted transaction data and indication of the transaction category may be provided to the customer by the financial institution system through an online banking website (e.g., mobile banking website) that the customer accesses via web browser on the computing device or through an online banking application on the computing device. (See Smith para 65) In this regard, the online banking website and/or online banking application may present a GUI that displays information regarding one or more transactions associated with the customer’s online banking account, including extracted transaction data (e.g., payee, memo data, and transaction amount) and an indication of the transaction category. (See Smith para 65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the systems and methods for managing a budget based on operations and spending associated with a plurality of “smart” network-connected devices in a home where the budget is linked to an associated customer’s billing or banking system to pay amounts owed to utility and service companies that uses payee information to process fund transfers with the system and method for categorizing a transaction using the name of the payee as well as extracted memo data as taught by Smith in order to provide more information sources to determine which transaction categories the transactions are related to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        July 29, 2022